Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, lines 2-3: “to be transmitted” is repeated twice.  One instance should be removed.  claim 5, line 1: “wherein obtaining” should be “wherein the obtaining”.claim 8, line 1: “wherein performing” should be “wherein the performing”.claim 9, line 1: “wherein determining” should be “wherein the determining”.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to the claims 1, 7, and 15 (and, therefore, their respective dependent claims), each claim similarly recites “wherein the information to be transmitted for the tth time comprises….and information to be transmitted for a (t-1)th time…”  It is not clear how to interpret this limitation.  For example, using t=2, the language would read, “wherein the information to be transmitted for the second time comprises….and information to be transmitted for a first time…”  In this example, how can information that hasn’t been transmitted yet (i.e. to be transmitted a first time) be considered part of information that is defined as already being sent once before (i.e. to be transmitted a second time)?  Clarification is respectfully requested.
Claims 4, 5, 6, 12, 13, 14, 18, 19, and 20 recite the limitation "the following" in, for example, line 5, of claim 4.  There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation "the matching" in lines 6 and 10.  There is insufficient antecedent basis for this limitation in the claim since it’s not clear if these are referring back to “rate matching” or “preset rate matching”.
Claims 10 and 16 recite the limitation "the R extension locations" in, for example, line 2, of claim 10.  There is insufficient antecedent basis for this limitation in the claims.  It’s assumed that this is referring to the previously claimed “Rt extension locations”, however, it is not clear why the variable formatting changed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112